Citation Nr: 1810690	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1968 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for an acquired psychiatric disorder, claimed as PTSD.  A claim for service connection for PTSD was received in April 2010.

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the local RO in Indianapolis, Indiana (Travel Board hearing).  A transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with depressive disorder, NOS.  

2.  The Veteran experienced a traumatic event in service and the current acquired psychiatric disorder is causally related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder, NOS have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board is granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The contention liberally construed for the Veteran is that the claimed acquired psychiatric disorder, specifically PTSD, is related to active service.  The Veteran contends that the compound at which he was stationed experienced multiple mortar and rocket attacks during his deployment to Vietnam.  The Veteran contends the ongoing shelling caused him to be in constant fear for his life.  The Veteran reported frequently riding in the vehicle transporting bodies to the base morgue in order to return to the unit from his duty post.  See October 2017 Board hearing transcript.  

The Veteran further contends that he saw mangled bodies and wounded soldiers while in the hospital for pneumonia during service.  See October 2010 VA examination report.  The Veteran contends these in-service traumatic experiences caused him to develop PTSD.  

In this case, the evidence of record demonstrates that the Veteran has current diagnosed depressive disorder, NOS.  See October 2010 VA examination report.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced an in-service traumatic event.  The Veteran has consistently reported the occurrence of the above noted in-service traumatic events to mental health professionals and throughout the course of this appeal.  Further, an April 2014 statement of the case notes that the Veteran served in a location where "hostile military or terrorist activity" - including mortar and shell attacks - occurred.    

The Board further finds that the weight of the evidence is at least in equipoise as to whether the currently diagnosed acquired psychiatric disorder - specifically depressive disorder, NOS - is related to service.  The October 2010 VA examiner noted that, while the Veteran reported symptoms of PTSD and met the DSM-IV stressor criterion, the symptoms did not meet the full criteria for PTSD.  Specifically, criterion C was not met because the Veteran did not endorse sufficient avoidance criteria.  The VA examiner opined that, based on the Veteran's level of functioning after Vietnam and the nature of his symptoms, depressive disorder is the most appropriate diagnosis.  The October 2010 VA examiner indicated that the Veteran's symptoms are more consistent with depression than PTSD and attributed all reported PTSD symptoms to the depressive disorder, NOS.  

In an October 2017 written statement, a Vet Center therapist noted that the Veteran is receiving psychiatric treatment to address longstanding issues related to service in Vietnam.  The therapist noted that the Veteran has been assessed and endorses many active PTSD symptoms since returning from Vietnam involving intrusive symptoms, avoidance symptoms, negative alterations in cognition and mood, and high reactivity.  The therapist opined that it is more likely than not that these psychiatric symptoms are related to the Veteran's service in Vietnam. 

Based on the above and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for depressive disorder, NOS have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

While the Veteran initially filed a claim for service connection for PTSD, PTSD has not been formally diagnosed; however, all psychiatric symptoms, including those PTSD like symptoms, have been attributed by competent evidence to the depressive disorder.  See October 2017 VA examination report.  Under the VA rating criteria, all psychiatric disabilities other than eating disorders are rated under the general rating formula detailed at 38 C.F.R. § 4.130 (2017).  The practical effect of this Board decision is that all psychiatric symptomatology and impairment will be recognized as originating from the now service-connected acquired psychiatric disorder (depressive disorder), so will be considered in assigning the downstream initial rating.  As such, the Board finds this to be a full grant of the benefit sought on appeal with respect to this issue.    


ORDER

Service connection for depressive disorder, NOS is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


